833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Miller JONES, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 87-5431.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, a pro se Kentucky state prisoner, appeals the district court's denial of his 42 U.S.C. Sec. 2254 petition for writ of habeas corpus.  Petitioner sought to attack a 1975 conviction alleging involuntariness of his guilty pleas.  Petitioner has adequately exhausted state court remedies.  We conclude the district court properly denied the petition.


3
An examination of the record indicates that petitioner entered a voluntary and intelligent plea.    See Brady v. United States, 397 U.S. 742 (1970);  Boykin v. Alabama, 395 U.S. 238 (1969);  Berry v. Mintzes, 726 F.2d 1142 (6th Cir.), cert. denied, 467 U.S. 1245 (1984).


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.